The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2020 has been entered.

Response to Arguments
Applicant's arguments filed February 6, 2020 have been fully considered but they are not persuasive.
Upon further consideration of the arguments provided on February 6, 2020, the Applicant’s comments that “nowhere does Yoon appear to teach or suggest that the outer member 14 is manipulatable within multiple planes independent of the inner member 12.  Rather, it appears that at best, the outer member 14 is only movable axially relative to the inner member 14.  Thus, the outer member 14 is not independently manipulatable in multiple planes” (see page 7).  Contrary to these statements by the Applicant, Yoon explicitly states that “Alternatively, at least the distal end portion of the outer member 14 can be made flexible or bendable such that the outer member distal end 34 can be aligned or substantially aligned with the inner member distal end 20 in the retracted position while permitting angular adjustment” (see column 11, lines 3-7).  Therefore, Yoon teaches that the outer member may be flexible and/or bendable.  This reads on “a delivery catheter having a lumen extending therethrough, the delivery catheter being manipulatable within multiple planes”, as added in lines 2-3 of claim 1 (and similarly in the additional independent claims).
For at least these reasons, the Applicant’s arguments are not deemed persuasive and the following rejections remain applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 98, 102 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 21 and 29 of U.S. Patent No. 7,860,555.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent recites a deployment catheter, a hood, and a visualization element; claim 2 recites a delivery catheter and claim 29 recites an 

Claims 98, 102 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 11 of U.S. Patent No. 9,526,401 in view of McGee et al. (US Patent No. 5,722,403).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent recites a barrier projecting distally from a deployment catheter, and an imaging element and claim 11 recites an ablation element.  Likewise, claim 98 of the instant application recites a deployment catheter, a visualization element and an ablation probe.  Additionally, claim 102 of the instant application adds “a conical membrane” which is the same as the Patent’s claimed “barrier”.  Also, claim 116 of the instant application comprises the combination of subject matter of claims 98 and 102 in a single claim, which reads directly on the described subject matter of the Patent.  Additionally, it is noted that it is obvious to those of ordinary skill in the art to use a sheath or delivery/guide catheter, through which another catheter may be delivered (see column 5, lines 52-56 of McGee, where it teaches “As FIG. 4A shows, the physician advances a guide sheath 92 through the introducer 85 into the accessed artery 88. A guide catheter or guide wire (not shown) may be used in association with the guide sheath 92 to aid in directing the guide sheath 92 through the artery 88 toward the heart 94”).  Additionally, “The illustrated and preferred embodiment further includes a mechanism 74 for deflecting, or steering, the distal region 40 of the body 36” (see Figure 5A, and column 10, lines 8-11 of McGee).  

s 98, 102 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 15 of U.S. Patent No. 8,417,321 in view of McGee et al. (US Patent No. 5,722,403).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent recites a barrier projecting distally from a deployment catheter; claim 10 of the Patent recites method steps for use of the apparatus claimed in claim 1 and claim 15 adds that the device is used in a method for ablation.  Likewise, claim 98 of the instant application recites a deployment catheter, a visualization element and an ablation probe.  Additionally, claim 102 of the instant application adds “a conical membrane” which is the same as the Patent’s claimed “barrier”.  Also, claim 116 of the instant application comprises the combination of subject matter of claims 98 and 102 in a single claim, which reads directly on the described subject matter of the Patent.  Additionally, it is noted that it is obvious to those of ordinary skill in the art to use a sheath or delivery/guide catheter, through which another catheter may be delivered (see column 5, lines 52-56 of McGee, where it teaches “As FIG. 4A shows, the physician advances a guide sheath 92 through the introducer 85 into the accessed artery 88. A guide catheter or guide wire (not shown) may be used in association with the guide sheath 92 to aid in directing the guide sheath 92 through the artery 88 toward the heart 94”).  Additionally, “The illustrated and preferred embodiment further includes a mechanism 74 for deflecting, or steering, the distal region 40 of the body 36” (see Figure 5A, and column 10, lines 8-11 of McGee).  

Claims 98, 102 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 22 of U.S. Patent No. 8,078,266 in view of McGee et al. (US Patent No. 5,722,403).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent recites a barrier projecting distally from a deployment catheter; claim 10 of the Patent recites method steps for use of the apparatus claimed in claim 1 and claim 15 adds that the device is used in a method for ablation.  Likewise, claim 98 of the instant application recites a deployment catheter, a visualization element and an ablation probe.  Additionally, claim 102 of the instant see column 5, lines 52-56 of McGee, where it teaches “As FIG. 4A shows, the physician advances a guide sheath 92 through the introducer 85 into the accessed artery 88. A guide catheter or guide wire (not shown) may be used in association with the guide sheath 92 to aid in directing the guide sheath 92 through the artery 88 toward the heart 94”).  Additionally, “The illustrated and preferred embodiment further includes a mechanism 74 for deflecting, or steering, the distal region 40 of the body 36” (see Figure 5A, and column 10, lines 8-11 of McGee).  

Claims 98, 102 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 40 of U.S. Patent No. 10,064,540 in view of Yoon et al. (US Patent No. 5,823,947). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent recites a deployment catheter with a hood projecting distally from the deployment catheter, and a visualization element and claim 40 recites an ablation element.  Likewise, claim 98 of the instant application recites a deployment catheter, a visualization element and an ablation probe.  Additionally, claim 102 of the instant application adds “a conical membrane” which is the same as the Patent’s claimed “hood”.  Also, claim 116 of the instant application comprises the combination of subject matter of claims 98 and 102 in a single claim, which reads directly on the described subject matter of the Patent.  Additionally, claim 13 recites the ability to articulate off-axis relative to the longitudinal axis of the deployment catheter.  Additionally, it is noted that it is obvious to those of ordinary skill in the art to use a sheath or delivery/guide catheter, through which another catheter may be delivered (Yoon teaches the following at column 16, line 48 through column 17, line 17; see column 11, lines 3-7 regarding the claimed “the delivery catheter being manipulatable within multiple planes”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 98-100, 102-109, 111 and 113-117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent No. 5,823,947) in view of Starksen et al. (US Patent Pub. No. 2005/0119523), further in view of McGee et al. (US Patent No. 5,722,403).
Regarding claim 98, Yoon discloses a method of creating an operating space endoscopically at an obstructed site (see Title).  A certain embodiment of Yoon is illustrated in Figures 1 and 2.  As can be seen, the endoscope comprises an elongate outer tubular member 14 concentrically disposed around inner tubular member 12.  The outer tubular member relating to the claimed “delivery catheter having a lumen extending therethrough” (see column 11, lines 3-7 regarding the claimed “the delivery catheter being manipulatable within multiple planes”; Yoon states that “at least the distal end portion of the outer member 14 can be made flexible or bendable).  The inner tubular member extends through the outer tubular member, with the inner tubular member relating to the claimed “a deployment catheter”.
  “Outer member 14 has an inner diameter or size to receive the inner member 12 while permitting relative movement of the inner member 12 and/or the outer member 14.  Outer member 14 terminates distally at a distal end 34 and proximally at a knob or flange 36. Knob 36 can have any desired configuration to facilitate grasping thereof by the hand grasping hub 18 to move outer member 14 relative to inner member 12” (see column 6, lines 35-42).  Therefore, the claimed deployment catheter (i.e., the inner tubular member of Yoon) is independently manipulatable with respect to the delivery catheter (i.e., the outer tubular member of Yoon), as claimed.  
see column 7, lines 45-48).  Therefore, Yoon teaches a visualization element extendable distally beyond the deployment catheter, as claimed, since the expandable member 16 extends beyond the distal end of the deployment catheter (i.e., the inner tubular member, as clearly shown in Figures 2, 3 and 16).  Additionally, Yoon teaches “An inlet tube or conduit 28 extends into or communicates with … the lumen of inner member 12 providing a working or operating channel through the instrument… Valve 32 can be designed in many various ways to permit instruments to be introduced through the working channel” (see column 6, lines 19-30).  Therefore, Yoon teaches generally that instruments may pass through the working channel of the inner member 12, which has herein been equated to the deployment catheter.  In the same manner that the visualizing element (as quoted above from column 7, lines 45-48) may pass through this same working channel or lumen of the inner member and extend beyond the inner member (e.g., into the expandable member 16), the instruments that pass through this channel would also pass into the expandable member, and therefore beyond the deployment catheter/inner tubular member.
However, Yoon never explicitly teaches that the instrument that may be passed through this working channel is an ablation probe.
Much like Yoon, Starksen teaches a catheter having a lumen therethrough (see catheter 11 in Figure 1 and lumen 20 in Figure 3).  Additionally, much like the expandable member of Yoon, Starksen teaches a hood 12 that extends beyond the distal end of the catheter to form an operating space therein.  Also similarly to Yoon, Starksen teaches a visualization device 24.  Starksen also teaches that various instruments may be passed through the catheter to a location within the expandable member, and that “Any suitable instrument(s) may be passed through sheaths of the invention, such as a surgical clip applier for repairing a heart valve, an ablation member for treating atrial fibrillation, a suturing device, and/or the” (see paragraph 15 and/or the Abstract).
for example, “for treating atrial fibrillation” or for other ablation procedures) as taught explicitly by Starksen in a very similar catheter device, and it would have been obvious because “improved visualization could facilitate other cardiac procedures… Improved visualization could also be used to enhance non-cardiac procedures” (see paragraph 10 of Starksen) and paragraph 10 of Starksen provides a non-exhaustive list of procedures that would benefit from an enhanced visualization of internal surgical areas, for which both Yoon and Starksen present devices for such improvement.
However, neither Starksen nor Yoon discusses that the ablation probe is able to be positioned off-axis from the longitudinal axis of the probe.
McGee teaches “systems and methods for visualizing interior regions of the human body… the invention is directed to systems and methods for mapping or ablating heart tissue for treating cardiac conditions” (see column 1, lines 5-10).  “The illustrated and preferred embodiment further includes a mechanism 74 for deflecting, or steering, the distal region 40 of the body 36” (see Figure 5A, and column 10, lines 8-11).  In an embodiment illustrated in Figure 10, the distal region of the body 50 comprises an electrode 31 for transmitting electrical energy (see column 12, lines 3-6).  It can be seen in Figure 10 that the distal region is contained within a basket, but is deflectable off-axis from the longitudinal axis of the catheter 92.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an ablation device at the distal end of a delivery catheter, as taught by McGee and described above, within the system and methods of Yoon as combined with Starksen so that the system can be used to target specific areas for ablation while the expandable portion is fully expanded, thereby increasing safety and effectiveness of the procedure by reducing the need to reposition the delivery catheter for multiple different point ablations.

Regarding claims 99-100, Yoon teaches a “directional control system 42 is illustrated in FIG. 2 and schematically in FIG. 7.  The directional control system 42 is for see column 10, lines 23-33).
Regarding claim 102, Figure 20 and 21 of Yoon illustrate conical membranes projecting from the distal end of the inner tubular member, much as seen in Figure 2.  However, Figures 20 and 21 each provide a central operating space 1027 and 1127, reading on “an open area”.
Regarding claim 103, it is noted that Figure 2 of Yoon illustrates an embodiment in which a conical membrane is found at the distal end of the inner tubular member with no open area therein.  Figures 20 and 21 each illustrate an embodiment in which a conical membrane is found at the distal end of the inner tubular member that does include an open area therein.  Additionally, Figure 16 of Yoon illustrates “Another modification of an expandable multifunctional instrument…” as further described in detail at column 15, line 17 through column 16, line 7.  However, it is clearly seen from Figure 16 that an operating/open area 827 is found within the expandable membrane, with fluid communication between the inner tubular member 812 and an environment external to the expandable membrane via opening 819.  Secondly, it is also noted that Starksen teaches a hood 12 extends beyond the distal end of the catheter and there is an opening and an open area in fluid communication with lumen 20 located in the center of the hood, and also in communication with the area external (i.e., distal) to the hood (see Figure 3 of Starksen).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to (a) combine the multiple embodiments of Yoon, or (b) combine the shape and configuration of the operating area of Starksen with the system of Yoon, to provide a conical shaped membrane as claimed in claim 102, but provide fluid communication with a lumen of the inner tubular member of Yoon (i.e., the deployment catheter), as well as an environment external to the conical membrane, since the systems and methods of Yoon and Starksen deal with the creation of an operating space at the end of a catheter, for which both explicitly teach communication 
Regarding claim 104, it is noted that the above rejection of claim 103 is a pre-cursor to this rejection of claim 104, and everything described above is herein incorporated by reference.  Based on the modifications of the prior art as described above with respect to claim 103, it is noted that when the opening to an environment external to the expandable member is utilized with the non-inflatable expandable shape of Figure 2 of Yoon, it would provide an opening between the distal ends of the spines 40, as shown below (see figure at left).  As such, there would be a distal membrane portion (which may contact a tissue surface) that creates thane aperture to provide fluid communication with the external environment (see the shaded membrane portion in the right figure below, which illustrates the combined distal end as taught by this rejection):

    PNG
    media_image1.png
    269
    936
    media_image1.png
    Greyscale


Regarding claim 105, it is noted that Figure 2 of Starksen illustrates the treatment device 14 passing through an aperture 15 of the expandable member 12 within Starksen’s device.
Regarding claims 106 and 107, while Yoon teaches “a visualizing instrument such as an endoscope E can be introduced in the lumen of inner member 12 via inlet tube 28 to position an image receiving distal end 13 of the endoscope E within the expandable member 16” (see column 7, lines 45-48), Yoon fails to provide explicit see paragraph 20).

Specifically regarding claim 108, it is initially noted that Yoon in combination with Starksen and McGee as described above with regard to claim 98 is directly applicable to most of the limitations of claim 108.  Additionally, Yoon teaches the following at column 16, line 48 through column 17, line 17: 
FIG. 18 illustrates the distal end of sleeve S positioned between the transverse abdominal muscle M and the layer of preperitoneal fat F'. Once the distal end of portal sleeve S has been properly positioned, the penetrating member P is withdrawn from the portal sleeve S leaving the portal sleeve S in place. Expandable multifunctional instrument 910 is then introduced through the portal sleeve S with the outer member 914 in the extended position such that the expandable member 916 is maintained in the non-expanded position. Once the instrument 910 is properly positioned at the obstructed site, the outer member 914 is moved to the retracted position to expose the expandable member 916… A visualizing device, such as endoscope E, can be introduced through the lumen of inner member 912 and the passage defining portion of expandable member 916 to visually confirm proper space creation. The thusly created operating space can be utilized to conduct various operative procedures, and various operative procedures can be conducted within the operating space 927 of expandable member 916 under direct visualization by endoscope E.”

Additionally, it is noted that the operative space created by Yoon in the manner stated immediately above could be used to perform an ablation procedure, based on the combination of Yoon with Starksen as described in the main body of the rejection of claim 98.

Regarding claims 109, Yoon teaches a “directional control system 42 is illustrated in FIG. 2 and schematically in FIG. 7.  The directional control system 42 is for use with a flexible or partly flexible or bendable inner member… The directional control system 42 includes left and right control wires 48L and 48R and up and down control wires 48U and 48D extending longitudinally along inner member 12 and having distal see column 10, lines 23-33).
Regarding claim 111, it is noted that Yoon teaches that both the inner and outer members may be controlled by wires: “Inner member 1012 and outer member 1014 for instrument 1010 have flexible distal end portions and control wires 1048U and 1048D for changing the angular orientation of or for angularly articulating the expandable member 1016 via selective controlled bending and straightening of the inner and outer members” (see column 17, lines 36-43).
Regarding claim 113, it is re-iterated from the quote above within the rejection of claim 108 that Yoon teaches “Expandable multifunctional instrument 910 is then introduced through the portal sleeve S with the outer member 914 in the extended position such that the expandable member 916 is maintained in the non-expanded position. Once the instrument 910 is properly positioned at the obstructed site, the outer member 914 is moved to the retracted position to expose the expandable member 916”.
Regarding claim 114, it is noted that the above rejection of claim 113 is a pre-cursor to this rejection of claim 114, and everything described above is herein incorporated by reference.  Based on the modifications of the prior art as described above with respect to claim 113, it is noted that when the opening to an environment external to the expandable member is utilized with the non-inflatable expandable shape of Figure 2 of Yoon, it would provide an opening between the distal ends of the spines 40, as shown below (see figure at left).  As such, there would be a distal membrane portion (which may contact a tissue surface) that creates thane aperture to provide fluid communication with the external environment (see the shaded membrane portion in the right figure below, which illustrates the combined distal end as taught by this rejection):

    PNG
    media_image1.png
    269
    936
    media_image1.png
    Greyscale


Regarding claim 115, it is noted that Figure 2 of Starksen illustrates the treatment device 14 passing through an aperture 15 of the expandable member 12 within Starksen’s device.

Specifically regarding claim 116, it is noted that the rejection of claim 98 based on Yoon in combination with Starksen and McGee is directly applicable to claim 116.  Additionally, claim 116 adds “a conical membrane…” in lines 5-7.  In this regard, it is noted that Yoon teaches “Expandable multifunctional instrument 910 is then introduced through the portal sleeve S with the outer member 914 in the extended position such that the expandable member 916 is maintained in the non-expanded position. Once the instrument 910 is properly positioned at the obstructed site, the outer member 914 is moved to the retracted position to expose the expandable member 916” (see column 16, line 48 through column 17, line 17).  Additionally, it is noted that Yoon teaches that both the inner and outer members may be controlled by wires (i.e., steered): “Inner member 1012 and outer member 1014 for instrument 1010 have flexible distal end portions and control wires 1048U and 1048D for changing the angular orientation of or for angularly articulating the expandable member 1016 via selective controlled bending and straightening of the inner and outer members” (see column 17, lines 36-43).  Finally, it is noted that Figure 2 of Starksen illustrates the treatment device 14 passing through an aperture 15 of the expandable member 12 within Starksen’s device.
Regarding claim 117, it is re-iterated that Yoon teaches that both the inner and outer members may be controlled by wires (i.e., steered): “Inner member 1012 and see column 17, lines 36-43).

Claims 101, 110 and 112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon in view of Starksen and McGee as applied to claims 100 and 108, and further in view of Couvillon, Jr. (US Patent No. 6,679,836).  
Yoon in combination with Starksen and McGee is previously described with respect to claims 100 and 108.  However, neither of these references teach computer steering.  
Couvillon is directed to a universal guide catheter system wherein the catheter may be steered either manually or with the assistance of a computer (see column 11, line 49 to column 12, line 3).
Therefore, it would have been obvious to a person of ordinary skill in the art to use a computer to control the steering of the catheter of Starksen with Yoon, because it is well known in the art to use both manual and computer assisted steering, as well as the fact that computer assisted steering may result in more precise movement and while Yoon does not discuss steering of the catheter via a computer but manually, and using a computer to assist in the steering mechanism may assist in more precise steering capabilities as suggested by “electrical control … provided by means of an edge-tracking or center-seeking algorithm [can] keep the distal end of the guide catheter at or near the center of the body lumen” (see column 11, lines 59-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799